          Case 1:20-cv-11278-WGY Document 10 Filed 07/14/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 DAVID STASIOR,

                Petitioner,
                                                          Civil Action No. 20-cv-11278-WGY
 v.

 KIMO ELRAHEB,
 Acting Warden of Federal Medical Center
 Devens,

                Respondent.


        RESPONDENT’S MOTION TO DISMISS EMERGENCY PETITION FOR
        WRIT OF HABEAS CORPUS AND/OR RELIEF UNDER THE CARES ACT
                  AND FOR IMMEDIATE RELEASE ON BAIL

       Petitioner David Stasior (“Petitioner”) has filed an Emergency Petition for Writ of Habeas

Corpus and/or for Relief Under The CARES Act and for Immediate Release on Bail (“Petition”),

seeking release from custody or a modification of his prison sentence to home confinement, and

during the pendency of the effectuation of such relief, for immediate release with bail conditions.

Petition, ECF No. 1, at ¶¶ 1, 3; ECF No. 4, at ¶¶ 1, 3. Although Petitioner’s claims artfully avoid

using the phrases “living conditions” or “prison conditions” (in nearly every instance) as the bases

for his Petition, he ultimately refers to “working conditions” and “unsanitary conditions” at the

Federal Medical Center in Devens, Massachusetts (“FMC Devens”) as being likely conducive to the

spread of COVID-19, thus threatening his health in violation of his constitutional rights. Petition,

ECF No. 1, at ¶¶ 33 n. 9, 40, 43-47. Petitioner further claims his advanced age (56 years old), and

his major medical conditions (significant heart/cardiovascular disease, hyperlipidemia, chronic

bronchitis, obesity, severe obstructive sleep apnea syndrome, testicular cancer, hypogonadism,

benign prostatic hypertrophy, gastro-esophageal reflux disease, and degenerative lumbar disc
           Case 1:20-cv-11278-WGY Document 10 Filed 07/14/20 Page 2 of 4



disease), make him particularly vulnerable to contracting the virus. Petition, ECF No. 1, at ¶¶ 28-29;

ECF No. 2, at ¶¶ 9-13. Unlike the habeas petitions filed by other similarly situated federal convicts,

wherein they have unsuccessfully alleged that prison conditions violated their constitutional rights

and necessitated the courts’ intervention to provide compassionate release, Petitioner argues that,

irrespective of the allegedly unsafe prison conditions, it is Respondent’s failure to uniformly apply

the CARE Act in response to Petitioner’s initial request for compassionate release which gives rise

to his claims of constitutional violations. Petition, ECF No. 1, at ¶¶ 4 n. 3, 5, 6, 9, 36, 45-47. As a

result, Petitioner seeks release or transfer to home confinement and immediate conditional release

pending the implementation of his requested relief. Petition, ECF No. 1, at ¶¶ 1, 3.

       Respondent moves for dismissal of Petitioner’s claims pursuant to Fed. R. Civ. P. 12(b)(1) for

want of jurisdiction, and (b)(6) because they are without merit and fail on several grounds. First,

Petitioner’s challenge to conditions of his confinement, albeit done with artfully deceptive language

to avoid clearly challenging his confinement conditions using a habeas petition under 28 U.S.C.

§ 2241, is improper. Crooker v. Grondolsky, No. 12-12106-GAO, 2013 WL 101588, at *2 (D. Mass.

Jan. 4, 2013); see also Nelson v. Campbell, 541 U.S. 637, 643 (2004). Second, the Prison Litigation

Reform Act (“PLRA”), 18 U.S.C. § 3626, places strict limitations on a court’s ability to order the

release of inmates “in any civil action in Federal court with respect to prison conditions …” and

precludes a single district judge from doing so, as Petitioner requests. 18 U.S.C. § 3626(a)(3)(B).

Third, Petitioner has not and cannot establish that Respondent has been deliberately indifferent to his

medical needs. As explained further in the memorandum of law filed herewith, FMC Devens has

taken appropriate steps to mitigate the risk of COVID-19 throughout its inmate population, includin g

implementing the BOP’s national response to prevent the introduction and spread of COVID-19 into

the BOP, and implementing a number of other measures including providing inmate and staff

education; conducting inmate and staff screening; putting into place testing, quarantine, and isolation

                                                   2
           Case 1:20-cv-11278-WGY Document 10 Filed 07/14/20 Page 3 of 4



procedures in accordance with BOP policy and CDC guidelines; ordering enhanced cleaning and

medical supplies; and taking a number of other preventative measures.

       Finally, the Petition and some of its supporting exhibits are incomplete and inaccurate

representations to this Court. As discussed infra (see Compassionate Release-Reduction In Sentence

Correspondence (“RIS Corr.”), attached hereto as Exhibit G, which contains all the relevant,

chronological documentation for the correspondence Petitioner partially disclosed in his exhibits 5,

6, and 7 (ECF Nos. 4-4, 5-5, and 4-6)), Petitioner selectively withheld certain documents from this

Court regarding the complete written record of his requests for compassionate release, in an effort to

avoid the clearly contradictory statements he made in the course of his compassionate release

requests, and which undermine the credibility of the assertions in his Petition. By filing his Petition

and submitting such incomplete exhibits, Petitioner is disingenuously speaking out of both sides of

his mouth and attempting to mislead this Court.

       For these reasons, as more fully set forth in the accompanying memorandum of law,

Respondent moves this Court to dismiss the Petition.


                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                       By:    /s/ Rayford A. Farquhar
                                              Rayford A. Farquhar
                                              Michael Sady
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              John J. Moakley U.S. Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3100
Dated: July 14, 2020                          Rayford.Farquhar@usdoj.gov




                                                  3
           Case 1:20-cv-11278-WGY Document 10 Filed 07/14/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

         I, Rayford A. Farquhar, Assistant United States Attorney, hereby certify that this document
filed through the ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants.

                                                       /s/ Rayford A. Farquhar
                                                       Rayford A. Farquhar
Dated: July 14, 2020                                   Assistant United States Attorney


                              LOCAL RULE 7.1 CERTIFICATION

       I, Rayford A. Farquhar, hereby certify that pursuant to L.R. 7.1(a)(2), this office conferred
with Petitioner’s counsel in an attempt to narrow or resolve the issues raised by this motion.

                                                       /s/ Rayford A. Farquhar
                                                       Rayford A. Farquhar
Dated: July 14, 2020                                   Assistant U.S. Attorney




                                                   4
